Exhibit 10.1

 

IMMUCOR, INC.

RESTRICTED STOCK AGREEMENT

2005 LONG TERM INCENTIVE PLAN

 

 

                THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of
«GrantDate», is by and between IMMUCOR, INC., a Georgia corporation (the
“Company”), and «Name» (the “HOLDER”).

 

                The duly appointed committee of the Board of Directors of the
Company (the “Committee”) has determined that the Holder is to be granted a
restricted stock award (the “Restricted Stock Award”) under the Company’s 2005
Long Term Incentive Plan (the “Plan”), on the terms and conditions set forth
herein, for a specified number of shares of the common stock, par value $0.10
per share, of the Company (the “Common Stock”), as additional incentive for the
Holder’s services and as an inducement to the continued services by the Holder
to the Company.

 

                NOW, THEREFORE, the Company and the Holder hereby agree as
follows:

 

1.             Grant of Restricted Stock Award.  The Restricted Stock Award
grants the Holder «Total_Shares» shares of Common Stock (the “Restricted
Shares”). The Restricted Shares are granted pursuant to the Plan and are subject
to the terms and conditions thereof, which are incorporated herein by this
reference.  To the extent any provision in this Agreement is inconsistent with
the Plan, the provisions of the Plan shall govern.  The Holder hereby
acknowledges receipt of, or access to, a copy of the Plan.

 

2.             Grant Date.  The Restricted Stock Award was granted on the date
of this Agreement stated above (the “Grant Date”).

 

3.             Restrictions on Transfer.  On and after the Grant Date and until
each portion of the Restricted Shares vests as provided in Section 4 hereof, the
Holder shall not be permitted to sell, assign, margin, transfer, encumber,
convey, gift, alienate, hypothecate, pledge or otherwise dispose of that portion
of the Restricted except pursuant to a Qualified Domestic Relations Order (the
“Restrictions”).

 

4.             Vesting of Restricted Shares.  Subject to Sections 8.1 through
8.3 of the Plan, the Restrictions on the Restricted Shares will lapse in
installments, and portions of the Restricted Shares will thereby vest in amounts
and on the dates set forth on Exhibit A hereto.  The Committee shall have the
power, in its sole discretion, to accelerate the vesting of all or a portion of
the Restricted Shares, to waive any Restriction with respect to any part or all
of the Restricted Shares, or to waive the forfeiture of the Restricted Shares
and to retain restrictions on Restricted Shares that would have been forfeited
pursuant to the terms of the Plan and the terms of this Agreement.

 

5.             Forfeiture of Restricted Shares.  The Restricted Shares will be
forfeited upon a Termination of Employment to the extent provided in Section
8.3(4) of the Plan.

 

6.             Withholding.  In accordance with the Plan, including but not
limited to Section 13.6 of the Plan, Holder must pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, or local taxes of any kind (including any employment taxes) required by
law to be withheld with respect to the income realized by Holder in connection
with the ownership of the Restricted Shares.  In connection therewith, and
without limiting any of the Company’s rights under the Plan:

 

--------------------------------------------------------------------------------


 

(a)           the Company and its Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
Holder, including but not limited to salary payments; and

 

(b)           Holder hereby authorizes the Company, at the Company’s election,
to transfer to the Company shares of Stock owned by Holder (including but not
limited to Restricted Shares) with an aggregate Fair Market Value (as of the
date the withholding is effected) that would satisfy the required statutory
minimum (but no more than such required minimum) with respect to the Company’s
withholding obligation.  In connection with such authorization Holder hereby
constitutes and appoints each of the Chief Executive Officer, President, Chief
Financial Officer and Secretary of the Company as the undersigned’s
attorney-in-fact, with full power of substitution, to cause the transfer to the
Company of such Restricted Shares or other shares together with all dividends,
income, cash, options, warrants, rights, instruments and other property,
interests or proceeds from time to time in effect, received, receivable or
otherwise distributed in respect of, or in exchange, replacement, renewal or
substitution for, any or all of those Restricted Shares or other shares; and
Holder acknowledges that such appointment is being made in connection with a
grant of Restricted Stock under the Plan, is coupled with an interest and is
therefore irrevocable.

 

7.             Legends and Restrictions.  If a share certificate is issued
evidencing the Restricted Shares, such certificate shall be registered in the
name of the Holder but shall be held in custody by the Company, and such share
certificate may contain such legends as may be appropriate to evidence
restrictions imposed under applicable state corporation and securities laws, and
under the Plan and this Agreement.  If a share certificate is not issued
evidencing the Restricted Shares but the Restricted Shares are otherwise
registered in the Company’s stock transfer records, the Restricted Shares shall
be registered in the name of the Holder but the Company shall be authorized to
put in place such procedures as will require the above restrictions to be
honored by the transfer agent for the Stock.

 

8.             Adjustment in Number of Shares.  The number of Restricted Shares
shall be subject to adjustment for stock dividends, stock splits, or similar
corporate changes involving the Common Stock to the extent set forth in Section
4.5 of the Plan.

 

                9.             Change in Control.  In the event of a Change in
Control (as defined in Section 2.7 of the Plan), Article XI of the Plan shall
govern.

 

10.           Investment Representations.

 

(a)           The Holder acknowledges that, unless and until the Company
notifies the Holder otherwise, the issuance of the Restricted Shares has not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or under applicable state securities laws.

 

(b)           The Holder acknowledges that the Company may delay the issuance of
the Restricted Shares, the delivery of certificates for the Restricted Shares,
and the release of any restrictions on the transfer of the Restricted Shares for
such time as the Company deems necessary or desirable to enable the Company to
comply with (i) the requirements of the Securities Act or the Securities
Exchange Act or 1934, as amended, or any rules or regulations of the Securities
and Exchange Commission or any stock exchange promulgated thereunder; or
(ii) the requirements of applicable state laws relating to authorization,
issuance or sale of such securities.  The Holder shall provide such information
as the Company deems necessary or desirable to secure such compliance.

 

11.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be deemed to have been given
when delivered by personal delivery, by fax transmission or by mail, to the
following address:

 

--------------------------------------------------------------------------------


 

 

To Holder:

 

At the address shown under the Holder’s signature below.

 

 

 

 

 

To the Company:

 

Immucor, Inc.

 

 

 

3130 Gateway Drive

 

 

 

PO Box 5625

 

 

 

Norcross, Georgia 30091-5625

 

 

 

FAX: (404) 242-8930

 

 

 

Attention:  Chief Financial Officer

 

or at such other address or fax number as the parties hereto shall have last
designated by notice to the other party.  Any notice given by personal delivery
or mail shall be deemed to have been delivered on the date of receipt of such
delivery at such address; and any notice given by fax transmission shall be
deemed to have been delivered on the date of transmission if received during
business hours on a business day, or the next business day after transmission if
received after business hours on a business day or at any time on a non-business
day.

 

12.           Failure to Enforce Not a Waiver.  The failure of the Company or
the Holder to enforce at any time any provision of this Agreement shall in no
way be construed to be a waiver of such provisions or of any other provision
hereof.

 

13.           Amendments.  This Agreement may be amended or modified only by an
instrument in writing signed by the Holder and an authorized representative of
the Company.  Except as provided in Section 16 hereof, no third party shall be
entitled to claim the benefit of or enforce this Agreement.

 

14.           Governing Law.  This Agreement has been entered into, and shall be
governed by and construed according to the laws of the State of Georgia, without
regard to the conflicts of law rules thereof.

 

15.           Regulatory Approvals.  The vesting of the Restricted Shares shall
be subject to the condition that if at any time the Committee or the Company
shall determine in its discretion that the satisfaction of withholding tax or
other tax liabilities, or the listing, registration, or qualification of any
shares of Stock upon any securities exchange or quotation system or under any
federal or state law, or the consent or approval of any regulatory body, is
necessary or desirable as a condition of, or in connection with, such vesting,
then in any such event such vesting shall not be effective unless such
liabilities have been satisfied or such listing, registration, qualification,
consent, or approval shall have been effected or obtained.

 

16.           Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of the Company, and such
persons as may be permitted to succeed to the rights of the Holder hereunder
with respect to the Restricted Shares.  The parties shall take such steps as
reasonably may be necessary, including but not limited to the execution and
delivery of an agreement or replacement of this Agreement, to give effect to the
provisions of this Section 16 in a way that the relative benefits and
obligations of the parties (and their successors and assigns) under this
Agreement are preserved as closely as possible.

 

17.           Defined Terms.  Capitalized terms used in this Agreement but not
defined in this Agreement will have the meanings given in the Plan.

 

--------------------------------------------------------------------------------


 

                The parties hereto have executed this Agreement as of the day
and year first written above.

 

 

 

IMMUCOR, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

(Holder Signature)

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax (if any):

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Restricted Stock Agreement Dated As of «GrantDate»

Lapse of Restrictions - Vesting Schedule

 

 

Subject to the other terms of this Agreement, the Restrictions on the Restricted
Shares shall lapse on a certain percentage of the Restricted Shares, and that
portion of the Restricted Shares will thereby vest, on the following schedule:

 

Restrictions will lapse on 20% of the Restricted Shares on «DateYr1».

 

Restrictions will lapse on 20% of the Restricted Shares on «DateYr2».

 

Restrictions will lapse on 20% of the Restricted Shares on «DateYr3».

 

Restrictions will lapse on 20% of the Restricted Shares on «DateYr4»

 

Restrictions will lapse on 20% of the Restricted Shares on «DateYr5».

 

 

--------------------------------------------------------------------------------

 